Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the amendment to claims 20 and 21, the 35 USC 112(b) rejection is withdrawn.
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.  The applicant argues on pages 15-16 of remarks that Kozuka in view of Zhang fails to teach Feature A “a third obtainment unit configured to obtain display information for a display apparatus that a print preview is currently displayed, based on the HDR data” or Feature B “a conversion unit configured to perform dynamic range conversion based on the display information obtained by the third obtainment unit, and then, to perform dynamic range conversion based on the print information obtained by the second obtainment unit, wherein the conversion unit is configured to convert, based on the display information obtained by the third obtainment unit, a dynamic range of luminance of the HDR data obtained by the first obtainment unit into a first dynamic range by which displaying is to be performed, and to convert, based on the print information obtained by the second obtainment unit, the converted first dynamic range into a second dynamic range by which printing is to be performed” in the instant application.
The applicant references on page 12 of remarks, paragraph 0079 of Kozuka et al.  In the Final Office Action dated 4/8/2022, paragraph 0079 was not cited for any presented limitation.  It is unclear as to its relevance to the previous office action.
Kozuka discloses, as cited paragraph 0193 states: “... image processing device 100 (100A, 100B, or 100C) acquires first still image data D1, being an HDR image, and outputs first still image data D1 directly to HDR display device 30 as-is. HDR display device 30 is adaptive to the HDR, and thus is capable of displaying first still image data D1 at a high quality.”  However, Kozuka also previously discloses at paragraph 0080 (not previously cited) where “... HDR image corrector 15 converts RAW data obtained through imaging by HDR imaging section 11 or the like to a 10-bit image that can be displayed by the HDRTV (e.g. HDR display device 30 adaptive to an HDR 10 standard).”  Given the broadest reasonable interpretation of the presented claims in view of the further disclosure by Kozuka, the data representative of the initial HDR data can be considered as the RAW data.  For the HDR image corrector to properly convert the RAW data to image data, e.g. HDR data, that can be displayed by the HDRTV and not the SDR display or vice versa, some type information regarding the display type for presentation would necessarily be required beforehand.  Thus, Kozuka is found to teach Feature A as detailed above except for where “a print preview is currently displayed.”  
Regarding the Feature B as discussed above and in view of the applicant’s remarks, Kozuka discloses converting the RAW data representative of HDR data into a dynamic range so that the HDR image (D1) can be displayed on an HDR standard display and then converting that HDR image into image data that can be printed (D2).   Thus, Kozuka is found to teach Feature B detailed above.
The applicant argues on page 16 that Morikawa does not teach or suggest the feature of “... obtaining display information for a display apparatus that a print preview is currently displayed based on HDR data to be printed.”  The Examiner does not fully agree.  As previously cited, Morikawa does disclose providing a print preview image based on the HDR data as well as generating and presenting a preview prior to a print instruction.  Morikawa was not previously relied upon to teach obtaining display information.  

Specification
The disclosure is objected to because of the following informalities: paragraph 0036 states “... In a case in which extended display is performed by a plurality of displays (display performed across a plurality of displays), the display which is displaying the print preview of HDR data will be recognized and the display information of this play will be obtained.”  It appears “play” should read “display.”
Appropriate correction is required.

Claim Objections
Claims 1, 17 and 18 are objected to because of the following informalities:  claims 1, 17 and 18 recite “... a third obtainment unit configured to obtain display information for a display apparatus that a print preview is currently displayed.”  This is improper grammar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 9-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 18 recite the limitation "the converted first dynamic range."  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-4, 9-16 and 20 are rejected for failing to remedy the condition of their respective independent claim.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 10, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al., (US PgPub 20190303733) in view of Morikawa (JP Pub 2011097366).
Claim 1: Kozuka discloses an image processing apparatus [Abstract & p0192] comprising: 
at least one processor coupled to at least one memory that cause the image processing apparatus to function [CPU 101 is a processor configured to execute a control program stored in storage 103, p0097] as: 
(a) a first obtainment unit configured to obtain HDR data that represents a high-dynamic range (HDR) image [RAW data obtained through imaging by HDR imaging section 11 [i.e. HDR data] or the like, p0089]; 
(b) a second obtainment unit configured to obtain print information to perform printing based on the HDR data obtained by the first obtainment unit [Acquisition section 110 acquires a first still image data D1 acquired through imaging and ability information I1 indicating printing performance of printing device 200, p0104-0105]; 
(c) a third obtainment unit configured to obtain display information for a display apparatus that a print preview is currently displayed, based on the HDR data [HDR image corrector 15 converts RAW data obtained through imaging by HDR imaging section 11 or the like to a 10-bit image (i.e. image D1) that can be displayed by the HDRTV (e.g. HDR display device 30 adaptive to an HDR 10 standard) ... HDR display device 30 is adaptive to the HDR, p0089 & p0193]; and 
(d) a conversion unit configured to perform dynamic range conversion based on the display information obtained by the third obtainment unit [HDR image corrector 15 converts RAW data obtained through imaging by HDR imaging section 11 or the like to a 10-bit image that can be displayed by the HDRTV (e.g. HDR display device 30 adaptive to an HDR 10 standard) ... image processing device 100 (100A, 100B, or 100C) acquires first still image data D1, being an HDR image, and outputs first still image data D1 directly to HDR display device 30 as-is. HDR display device 30 is adaptive to the HDR, and thus is capable of displaying first still image data D1 at a high quality, p0089 & p0193], and then, to perform dynamic range conversion based on the print information obtained by the second obtainment unit [Converter 120 converts first still image data D1 acquired by acquisition section 110 into second still image data D2 according to a printing performance indicated by performance information I1 acquired by acquisition section 110. Second still image data D2 is still image data defined in a second dynamic range having a narrower brightness range than the first dynamic range, p0109, p0123 & p0212], 
wherein the conversion unit is configured to convert, based on the display information obtained by the third obtainment unit, a dynamic range of luminance of the HDR data obtained by the first obtainment unit into a first dynamic range by which displaying is to be performed [HDR image corrector 15 converts RAW data (i.e. HDR data) obtained through imaging by HDR imaging section 11 or the like to a 10-bit image that can be displayed by the HDRTV (e.g. HDR display device 30 adaptive to an HDR 10 standard)(i.e. first dynamic range for displaying image D1), p0089], and to convert, based on the print information obtained by the second obtainment unit, the converted first dynamic range into a second dynamic range by which printing is to be performed [Converter 120 converts first still image data D1 acquired by acquisition section 110 into second still image data D2 according to a printing performance indicated by performance information I1 acquired by acquisition section 110. Second still image data D2 is still image data defined in a second dynamic range having a narrower brightness range than the first dynamic range, p0109, p0123 & p0212].  
Kozuka appears to fail to explicitly disclose obtaining display information and that a print preview is currently displayed on based on HDR data.
Kozuka does explicitly disclose converting RAW data into data for an HDRTV or performing a pseudo HDR conversion on the HDR image data to arrive at image data that has a brightness range (dynamic range) at the highest possible range displayable by the SDR display device [HDR imaging device 10A outputs HDR image data obtained by HDR image corrector 15 to the HDRTV (for example, HDR display device 30) ... performing pseudo HDR conversion on the HDR image data and outputting the pseudo HDR image of SDR system obtained by the pseudo HDR conversion to SDR display device 40, an image of higher quality than the SDR image data displayed on SDR display device 40 can be displayed. As used herein the term “pseudo HDR conversion” is intended to include converting the HDR image to an image of SDR system (pseudo HDR image) having a brightness range (dynamic range) adapted to the highest possible brightness that can be displayed by SDR display device 40, p0089-0090].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Kozuka obtaining the display information for a display device for the processing of image data according to the display device as disclosed by Kozuka because it specifically targets the display device thereby only executing the conversion processing for a display device capable of displaying the converted data without executing unnecessary processing thereby saving either time and/or resources.
Morikawa discloses in a related system from the same field of endeavor [Abstract] obtaining display information that a print preview is currently displayed on based on HDR data [the HDR synthesizing unit 403 receives the image data of the three frames selected by the synthesis selecting unit 402, and generates print preview image data by performing HDR synthesizing processing. When the preview image data is generated, the display unit 109 displays the preview image in S503. The next step S504 is a process for determining whether or not a print execution instruction has been issued by a user operation ... the display selection unit 404 selects the HDR image data from the HDR synthesizing unit 403 and outputs the data to the display unit 109 when the print preview is displayed ... the HDR synthesizing unit 403 receives the image data of the three frames selected by the synthesis selecting unit 402, and generates print preview image data by performing HDR synthesizing processing. When the preview image data is generated, the display unit 109 displays the preview image in S503. The next step S504 is a process for determining whether or not a print execution instruction has been issued by a user operation, page 4, Second Embodiment].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kozuka the support for providing where a print preview is displayed according to the HDR data as disclosed by Morikawa because it allows for the user to determine whether to actually perform printing as discussed by Morikawa in at least the second embodiment. 

Claim 2: Kozuka in view of Morikawa discloses the apparatus according to claim 1, wherein the display information includes dynamic range information of the display apparatus [HDR display device 30 is adaptive to the HDR, p0089 & p0193].  

Claim 3: Kozuka in view of Morikawa discloses the apparatus according to claim 1, wherein the print information is information for specifying a dynamic range to be obtained by the conversion by the conversion unit [Acquisition section 110 acquires a first still image data D1 acquired through imaging and ability information I1 indicating printing performance of printing device 200, p0104-0105].  

Claim 4: Kozuka in view of Morikawa discloses the apparatus according to claim 3, wherein the print information includes information that indicates a type of a sheet to be printed [When performance information I1 is paper information including the paper type, converter 120 references information indicating a predetermined relationship, and thus specifies a reflection brightness corresponding to the paper type indicated by the paper information acquired by acquisition section 110. Note that the information indicating the predetermined relationship is information indicating the relationship between a plurality of paper types and reflection brightness corresponding to each of the plurality of the paper types, p0110].  

5. to 8. (Cancelled)  
  
Claim 9: Kozuka in view of Morikawa discloses the apparatus according to claim 1, wherein the conversion unit performs dynamic range conversion by using conversion information that corresponds to the display apparatus and is for converting a dynamic range [performing pseudo HDR conversion on the HDR image data and outputting the pseudo HDR image of SDR system obtained by the pseudo HDR conversion to SDR display device 40, an image of higher quality than the SDR image data displayed on SDR display device 40 can be displayed ... HDR display device 30 is adaptive to the HDR, and thus is capable of displaying first still image data D1 at a high quality, p0089-0090 & p0193].  
Kozuka appears to fail to explicitly disclose using conversion information that corresponds to the display apparatus.
Kozuka does explicitly disclose converting RAW data into data for an HDRTV or performing a pseudo HDR conversion on the HDR image data to arrive at image data that has a brightness range (dynamic range) at the highest possible range displayable by the SDR display device [HDR imaging device 10A outputs HDR image data obtained by HDR image corrector 15 to the HDRTV (for example, HDR display device 30) ... performing pseudo HDR conversion on the HDR image data and outputting the pseudo HDR image of SDR system obtained by the pseudo HDR conversion to SDR display device 40, an image of higher quality than the SDR image data displayed on SDR display device 40 can be displayed. As used herein the term “pseudo HDR conversion” is intended to include converting the HDR image to an image of SDR system (pseudo HDR image) having a brightness range (dynamic range) adapted to the highest possible brightness that can be displayed by SDR display device 40, p0089-0090].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Kozuka using conversion information that corresponds to the display apparatus as disclosed by Kozuka because it specifically targets the display device thereby only executing the conversion processing for a display device capable of displaying the converted data without executing unnecessary processing thereby saving either time and/or resources.

Claim 10: Kozuka in view of Morikawa discloses the apparatus according to claim 1, wherein the conversion unit converts the dynamic range of the luminance of the HDR data obtained by the first obtainment unit into a dynamic range by which printing is to be performed so that input luminance and output luminance will match in a predetermined luminance range [Converter 120 converts first still image data D1 acquired by acquisition section 110 into second still image data D2 according to a printing performance indicated by performance information I1 acquired by acquisition section 110. Second still image data D2 is still image data defined in a second dynamic range having a narrower brightness range than the first dynamic range ... when printing device 500B is a device adaptive only to SDR still image data such as 8 bits JPG, display device 400B cannot send HDR still image data held in display device 400B to printing device 500B as-is. In such a case, display device 400B adjusts HDR still image data held in display device 400B to the function of printing device 500B by using Grading Module 413B and creates an 8 bits JPG file. In other words, display device 400B creates an 8 bits JPG file from the HDR still image data adaptive to the function of printing device 500B, p0109, p0123 & p0212].  

Claim 14: Kozuka in view of Morikawa discloses the apparatus according to claim 1, further comprising a printing unit configured to perform printing based on data that has undergone dynamic range conversion by the conversion unit [Printing device 200 prints a still image indicated by second still image data D2 received on paper of a specified type by the received printing command, p0114].  

Claim 15: Kozuka in view of Morikawa discloses the apparatus according to claim 1, wherein the display apparatus is an HDR display [HDR display device 30 is adaptive to the HDR, p0193].  

Claim 16: Kozuka in view of Morikawa discloses the apparatus according to claim 1, wherein the display apparatus is an SDR display [“pseudo HDR conversion” is intended to include converting the HDR image to an image of SDR system (pseudo HDR image) having a brightness range (dynamic range) adapted to the highest possible brightness that can be displayed by SDR display device 40, p0090].

Regarding claims 17 and 18: the method and storage medium herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Regarding claim 20: Kozuka in view of Morikawa discloses the apparatus according to claim 1, wherein the display apparatus is selected from a plurality of display apparatuses [Display device 400 is a device having an image display function or an image reproducing function such as television sets, video recorders, video players, or digital cameras, p0198 & p0204].  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al., (US PgPub 20190303733) in view of Morikawa (JP Pub 2011097366) and in further view of Kubo et al., (IEEE, Color restoration of lighting scenes with locally adapted HDR images, Pub 8/1/2015, 2nd International Conference on Advanced Informatics: Concepts, Theory and Applications (ICAICTA) (Page(s): 1-5)).
Claim 11: Kozuka in view of Morikawa discloses the apparatus according to claim 1.
Neither Kozuka nor Morikawa appear to disclose a division unit configured to divide an image represented by the HDR data into regions, wherein the conversion unit performs dynamic range conversion by using conversion information that is used to convert a dynamic range and is set for each region divided by the division unit.  
Kudo discloses dividing [by some type dividing unit] an image represented by the HDR data into regions, converting the dynamic range by using conversion information which is used to convert a dynamic range and is set for each region divided by the division unit [For separately compressing their dynamic ranges, we divide a HDR image into the regions of a light source and surroundings. The dynamic range of each region is low enough for accurately restoring colors. However, contrast inversion along the boundary of regions often emerges and adaptation parameters therefore should be separately set for each region. This paper proposes the compression of dynamic range by introducing a local adaptation of white point with a bilateral filter, I. INTRODUCTION]. 
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kozuka in view of Morikawa to support dividing an image represented by the HDR data into regions, converting the dynamic range by using conversion information that is used to convert a dynamic range and is set for each region as discussed by Kudo because it allows for displaying the HDR image while reproducing true colors, without causing any contrast inversion.

Claims 12 and 13 are is rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al., (US PgPub 20190303733) in view of Zhang (US PgPub 20200068161) and in further view of Kubo et al., (IEEE, Color restoration of lighting scenes with locally adapted HDR images, Pub 8/1/2015, 2nd International Conference on Advanced Informatics: Concepts, Theory and Applications (ICAICTA) (Page(s): 1-5)) and Suwa et al., (US PgPub 20200007717).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 12: Kozuka in view of Morikawa and Kubo discloses the apparatus according to claim 11.
Neither Kozuka, Morikawa nor Kubo appear to explicitly disclose wherein the division unit performs region division on a low-frequency component of the image represented by the HDR data.  
Suwa discloses in a related system from the same field of endeavor [Abstract] wherein the division unit performs region division on a low-frequency component of the image represented by the HDR data [The frequency separation unit 207 separates the image luminance information into spatial low- and high-frequency components. Of the separated frequencies, the frequency separation unit 207 outputs the low-frequency component to the dynamic range compression unit 208, and the high-frequency component to the contrast correction unit 209. The dynamic range compression unit 208 executes dynamic range compression processing of the low-frequency component from the frequency separation unit 207 based on the value obtained by the dynamic range obtaining unit 205 ... the frequency separation unit 207 separates the frequency of the luminance of the image separated in step S305 into low- and high-frequency component images, p0034 & p0053-0056].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kozuka in view of Morikawa and Kubo to support performing region division on a low-frequency component of the image represented by the HDR data as disclosed by Suwa because it allowed further compression of the image data.

Claim 13: Kozuka in view of Morikawa, Kubo and Suwa discloses the apparatus according to claim 12.
Neither Kozuka, Morikawa nor Kubo appear to explicitly disclose a correction unit configured to perform contrast correction on a high-frequency component of the image represented by the HDR data.  
Suwa discloses a unit configured to perform contrast correction on a high-frequency component of the image represented by the HDR data [the contrast correction unit 209 performs the contrast correction processing for the high-frequency component obtained in step S306, p0055].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kozuka in view of Morikawa and Kubo to support a unit configured to perform contrast correction on a high-frequency component of the image represented by the HDR data as disclosed by Suwa because it allows control of the print process by preventing degradation caused by ink bleed by considering the image contrast as discussed by Suwa in at least paragraph 0055.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawaga et al., US Patent 11182883, is directed at executing dynamic range conversion between an input image and an output image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672